Title: To Thomas Jefferson from Henry Skipwith, 7 April 1791
From: Skipwith, Henry
To: Jefferson, Thomas



Dear Sir
Richmond 7th. April 1791.

Since my confinement in this place, in consequence of Mrs. Skipwith’s becoming a patient of Dr: Curries, I have left no stone unturned to become thoroughly acquainted with the ground upon which we stand respecting the Guineaman consigned to Randolph and Wayles.—My inquiries my dear Sir! have rather encreased than diminished my fears on this score.—It seems generally agreed, among the gentlemen of the law here, whose opinions I have taken, that Mr. Wayles’s early death, after the Sale, clearly exonerated his representatives from any claims which might be made on them in consequence of this consignment, had it not been for an unfortunate paragraph in a letter written by him to Farell & Jones, dated Williamsburg  May the 14th. 1772, which follows “This is to acknowledge your favor of the 3d. of February and to return thanks for your good office in regard to the Guineaman intended here to Colol. Randolph and myself and to give you every assurance, that whatever engagements you may be kind enough to enter into on our behalf shall be complyed with, without inconvenience or prejudice to yourselves and if you desire it, to share in the profits.” This Hanson considers as the rock of his salvation, and I fear it is but too obligatory on us.—Marshall and Ronald and Innes are of opinion (and to me it seems right) that if the engagement abroad, entered into by Farell & Jones (on the part of Randolph and Wayles) with the African house, was dated prior to this letter as mentioned above, that then this paragraph as to us becomes a nullity.—How far this is the case I know not, but on comparing the date of Mr. Wayles letter and that of the one alluded to of the 3d. of Feby. from Farell & Jones with the time of the arrival of the Guineaman, I cannot but hope we may yet be saved.—On the 10th. of the month I shall remove my family to Eppington, and in conjunction with Mr. Eppes, shall endeavour to ascertain the certain date of the contract. Perhaps you may know where a copy of it may be met with. The result of our search you shall be made acquainted with.—Pray Sir! let me hear from you on this disagreeable score. Anything you recommend shall immediately be done. Nothing on my part will be considered as fatiguing. We have but little hope of redress from Richard Randolph’s estate, as independent of the many incumbrances which are laid on his land, it is a matter of much doubt here whether real property can be subjected to the payment even of British debts.—After making a tender of Mrs. Skipwith’s warmest affection towards you, and offering our prayers for a long continuance of your good health and spirits, I beg leave to remain Dear Sir! Your affectionate friend,

Henry Skipwith

Mrs. Skipwith has some thoughts of going to the Sweet springs this Summer and taking Monticello in her way.

